Eakin, J. This suit was begun in the Saline Circuit Court in chancery, after the decree there in the case of Bagley v. Fletcher, which has just been decided here. Reference is made to that case for the facts. It concerns the same land and substantially renews the same litigation. The object is to obtain a reformation of Mrs. Rowland’s acknowledgment, but if that were done, it would not have bettered the complainant’s case which had been decided adversely to him on other grounds. The m,atter in the court below was res judicata, and his right to the land was the matter involved in the appeal of the other case. This bill was properly dismissed. Affirm.